Citation Nr: 1019477	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  

The Veteran failed to appear for a scheduled hearing at the 
Regional Office in July 2009 and failed to appear for a 
scheduled travel Board hearing in March 2010.  Good cause for 
the failure to appear having not been shown, the hearing 
requests are withdrawn.  


FINDING OF FACT

PSD is attributable to service.  


CONCLUSION OF LAW

PSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts that he has PSD as a result of service.  
Having reviewed the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PSD is supportable.  

Initially, the Board notes that the Veteran's DD Form 214 
shows that he served in Vietnam from December 1970 to 
December 1971 and is in receipt of the Vietnam Service Medal, 
and that his military occupational specialty (MOS) was heavy 
truck driver.  In addition, service personnel records reflect 
service in an infantry unit, as well as an airborne division.  

In addition, in a July 2008 VA treatment record, the VA 
psychiatrist diagnosed chronic PSD, and a July 2008 VA 
psychological assessment notes that the Veteran's 
psychometric presentation of PSD symptoms and overall test 
score were at a level consistent with that obtained from 
individuals diagnosed with PSD.  The stressor upon which the 
diagnosis was based is noted as exposure to war, to include 
having been shot.  The Board notes that while a noncombat 
veteran's claimed stressors must be corroborated, 
corroboration of every detail, including the veteran's 
personal participation, is not required; rather, the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

A determination as to whether current disability is related 
to service requires competent evidence.  The Veteran is 
competent to report his symptoms and in-service experiences.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressors are related to 
his fear associated with exposure to hostile forces during 
service in Vietnam and the July 2008 VA examiner has 
confirmed that the claimed stressor(s) is adequate to support 
a diagnosis of PSD, and the claimed stressor(s) is consistent 
with the places, types, and circumstances of the Veteran's 
service and that the Veteran's symptoms are related to the 
claimed stressor(s).  38 U.S.C.A. § 1154(a).

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.







ORDER

Service connection for PSD is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


